Citation Nr: 1814406	
Decision Date: 03/13/18    Archive Date: 03/19/18

DOCKET NO.  13-31 304A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for a lumbar spine disability.

2.  Entitlement to a rating in excess of 50 percent from April 6, 2011, and a rating in excess of 30 percent from August 31, 2012, for a psychiatric disability.


REPRESENTATION

Appellant represented by:	Adam Neidenberg, Attorney


ATTORNEY FOR THE BOARD

N. Snyder, Counsel




INTRODUCTION

The Veteran had active service from November 2001 to March 2008.

This matter came before the Board of Veterans' Appeals (Board) from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

The Board notes that the Veteran filed a September 2016 notice of disagreement (NOD) at the RO concerning an August 2016 rating decision that denied service connection for migraines headaches.  The matter is contained in the VACOLS appeals tracking system as an active appeal at the RO.  Although the Board is cognizant of the Court's decision in Manlincon v. West, 12 Vet. App. 238 (1999), the Board notes that in this case, unlike in Manlincon, the RO has fully acknowledged the NOD and is currently in the process of adjudicating the appeal.  Action by the Board at this time may serve to actually delay the RO's action on that appeal.  As such, no action will be taken by the Board at this time, and the issues presently before the RO pertaining to that NOD will be the subject of a later Board decision, if ultimately necessary.


REMAND

Based on the age of the most recent VA examinations, the Veteran should be afforded additional VA examinations to determine the current severity of the back and psychiatric disabilities.  

Accordingly, the case is REMANDED for the following action:

1. Undertake appropriate development to obtain any other outstanding medical records pertinent to the Veteran's claims.   

2.  Afford the Veteran a VA examination to determine the current severity of the low back disability.  All pertinent evidence of record should be made available to and reviewed by the examiner.  Any indicated studies should be performed.  

Ensure that the examiner provides all information required for rating purposes.  In particular, the examiner should be directed to perform range of motion testing to determine the extent of limitation of motion due to pain on active motion and passive motion, and with weight-bearing and without weight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary, he or she should be directed to clearly explain why that is so.  

The examiner should also state whether the examination is taking place during a period of flare-up.  If not, the examiner should ask the Veteran to describe the flare-ups experienced, including: frequency, duration, characteristics, precipitating and alleviating factors, severity and/or extent of functional impairment experienced during a flare-up of symptoms and/or after repeated use over time.  Based on the Veteran's lay statements and the other evidence of record, the examiner should provide an opinion estimating any additional degrees of limited motion caused by functional loss during a flare-up or after repeated use over time.  If the examiner cannot estimate the degrees of additional range of motion loss during flare-ups or after repetitive use without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3.  Afford the Veteran a VA examination to determine the current degree of severity of the service-connected psychiatric disorder.  All pertinent evidence of record should be made available to and reviewed by the examiner.  Any indicated studies should be performed.  Ensure that the examiner provides all information required for rating purposes, including the effect on occupational functioning.

4.  Thereafter, readjudicate the Veteran's claims with consideration of the evidence associated with the record after the October 2013 statement of the case (low back disability claim) and July 2014 statement of the case (psychiatric disability claim).  If the benefits sought on appeal remain denied, the Veteran should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).




_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


